Case 9:16-cv-81871-KAM Document 338-4 Entered on FLSD Docket 10/15/2018 Page 1 of 6




                                                   D
Case 9:16-cv-81871-KAM Document 338-4 Entered on FLSD Docket 10/15/2018 Page 2 of 6
Case 9:16-cv-81871-KAM Document 338-4 Entered on FLSD Docket 10/15/2018 Page 3 of 6
Case 9:16-cv-81871-KAM Document 338-4 Entered on FLSD Docket 10/15/2018 Page 4 of 6
Case 9:16-cv-81871-KAM Document 338-4 Entered on FLSD Docket 10/15/2018 Page 5 of 6
Case 9:16-cv-81871-KAM Document 338-4 Entered on FLSD Docket 10/15/2018 Page 6 of 6
